PER CURIAM.
The appellant was found guilty of breaking and entering a dwelling with intent to commit a felony and grand larceny after a trial before the court without jury. On this appeal he questions the sufficiency of the evidence to support the conviction. Our review of the record convinces us that appellant received a full and fair trial. Although, as appellant points out the essential testimony was that of his accomplice, we find that the circumstances surrounding the crime corroborate the testimony of the accomplice. Cf. Rogers v. State, 1947, 158 Fla. 582, 30 So.2d 625, 628.
Affirmed.